    Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 1 of 20




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA




IN RE: GENERIC PHARMACEUTICALS            MDL NO. 2724

PRICING ANTITRUST LITIGATION              16-MD-2724



                                          HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:

     ALL ACTIONS




   PLAINTIFFS’ RESPONSE IN SUPPORT OF SPECIAL MASTER REGARD’S
AMENDED REPORT AND RECOMMENDATION RELATING TO GLOBAL SEARCH
            TERM MODIFICATIONS REQUESTED BY SANDOZ




               PUBLIC VERSION – FILED WITH REDACTIONS
        MDL 2724: CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 2 of 20



                                              TABLE OF CONTENTS

                                                                                                                               Page


I.     INTRODUCTION ............................................................................................................. 1
II.    BACKGROUND ............................................................................................................... 2
       A.        Sandoz Agreed in August 2018 that Its Former Chief Executives—
                 DeGolyer and Goldschmidt—Possess Responsive Information............................ 2
       B.        Following Entry of PTO 105 in October 2019, Sandoz Sought to
                 Withdraw Its Agreement Regarding DeGolyer and Goldschmidt. ........................ 3
       C.        Plaintiffs Have Amassed Substantial Evidence Tying Both DeGolyer and
                 Goldschmidt to the Conspiracy Alleged in This Case. .......................................... 4
       D.        Sandoz’s March 2020 Deferred Prosecution Agreement with the DOJ
                 Underscores the Need to Prioritize Discovery of Sandoz’s Executives. ............... 8
III.   LEGAL STANDARDS ..................................................................................................... 9
IV.    ARGUMENT ..................................................................................................................... 9
       A.        DeGolyer and Goldschmidt Were Intimately Involved in the Conspiracy
                 and Possess Highly Responsive Information. ........................................................ 9
       B.        The “Tier 1” Search Terms Are Designed to—and Do—Target
                 Responsive Information from DeGolyer and Goldschmidt. ................................ 11
       C.        Sandoz’s Arguments Regarding “Sensitive” Information Have Been
                 Considered and Rejected Six Times. ................................................................... 13
       D.        Sandoz’s Proposed “Tier 3” Terms Do Not Address Its Purported Concern
                 Regarding “Sensitive” Information...................................................................... 14
       E.        Permitting Sandoz to Create a “Tier 3” for its CEOs Would Invite Other
                 Defendants to Splinter the Global Negotiations. ................................................. 15
V.     CONCLUSION ................................................................................................................ 15




                                              -i-
                           PUBLIC VERSION – FILED WITH REDACTIONS
         Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 3 of 20



                                               TABLE OF AUTHORITIES

                                                                                                                                   Page


Cases
Actavis Holdco U.S., Inc. v. Connecticut,
  140 S. Ct. 1290 (2020) .............................................................................................................. 14
BlackBerry Ltd. v. Facebook, Inc.,
  No. CV 18-1844-GW (KSx), 2019 WL 4544425 (C.D. Cal. Aug. 19, 2019) .......................... 10
Digital Ally, Inc. v. TASER Int’l, Inc.,
  No. 16-cv-2032-CM-TJJ, 2018 WL 4334297 (D. Kan. Sept. 11, 2018) .................................. 11
First Niagara Risk Mgmt., Inc. v. Folino,
  317 F.R.D. 23 (E.D. Pa. 2016) .................................................................................................... 9
Green v. Cosby,
  314 F.R.D. 164 (E.D. Pa. 2016) .................................................................................................. 9
Harris v. Union Pac. R.R. Co.,
  No. 8:16CV381, 2018 WL 2729131 (D. Neb. June 6, 2018) ................................................... 10
In re Actavis Holdco U.S., Inc.,
   No. 19-3549, 2019 WL 8437021 (3d Cir. Dec. 6, 2019) .......................................................... 13
Lux Glob. Label Co., LLC v. Shacklett,
  No. 18-cv-5061, 2020 WL 1700572 (E.D. Pa. Apr. 8, 2020) ..................................................... 9
Oppenheimer Fund, Inc. v. Sanders,
  437 U.S. 340 (1978) .................................................................................................................... 9
Oxbow Carbon & Mins. LLC v. Union Pac. R.R. Co.,
  322 F.R.D. 1 (D.D.C. 2017) ................................................................................................ 11, 12
Rules
Federal Rule of Civil Procedure 26(b)(1) ....................................................................................... 9




                                                  -ii-
                               PUBLIC VERSION – FILED WITH REDACTIONS
      Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 4 of 20




I.     INTRODUCTION

       This Objection is Defendant Sandoz’s third attempt to convince the Special Masters or

this Court to limit discovery of its former Chief Executive Officers, Don DeGolyer and Peter

Goldschmidt. Sandoz’s prior attempts have failed, and they should again here.

       Sandoz agreed in August 2018 to include DeGolyer and Goldschmidt as custodians,

without limitation. At the time, Sandoz explicitly acknowledged the obvious: that the CEOs of

Sandoz during the bulk of this conspiracy “may have responsive documents.” Fifteen months

later—within days of the Court issuing Pretrial Order (“PTO”) 105 and denying Defendants’

request to subjectively withhold their custodians’ documents for “relevance”—Sandoz

“withdrew” the CEOs as agreed custodians. Tellingly, Sandoz did not suggest, as it does now,

that narrower search terms were appropriate; rather, Sandoz refused to produce any documents at

all from these previously agreed custodians. Plaintiffs brought this issue to the Special Masters,

who agreed that both CEOs are proper custodians.

       Within a week, Sandoz changed tack and attempted to negotiate a new, narrower set of

search terms (as compared to the Global Search Terms by then negotiated by all parties to the

MDL) that would apply only for DeGolyer and Goldschmidt. Again, Plaintiffs brought the issue

to the Special Masters. Following eight written submissions and two conferences with the

parties, Special Master Regard recommended that DeGolyer and Goldschmidt be included
among the custodians whose files will be searched using “Tier 1” of the two-tiered Global

Search Terms. ECF No. 1416 (“R&R”) at 4.

       The R&R should be upheld because it is supported by both individualized allegations and

substantial preliminary record evidence tying the CEOs to the price-fixing conspiracy at the heart

of this case. Sandoz’s repeated claims that Plaintiffs lack evidence tying DeGolyer and

Goldschmidt to the conspiracy is directly contradicted by this evidence: there are dozens of

communications already produced in this case (many of which were presented to the Special

Masters in prior briefing), through which the CEOs actively engaged in discussions regarding



                                         -1-
                      PUBLIC VERSION – FILED WITH REDACTIONS
      Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 5 of 20




among other topics. As set forth below, Special Master Regard accurately determined that even

this preliminary evidence is sufficient to warrant their inclusion in Tier 1. The fact that Sandoz

continues to deny even the relevance of these documents underscores the wisdom of the Court’s

refusal in PTO 105 to grant Defendants carte blanche to withhold documents they subjectively

believe to be “non-responsive.”

       Sandoz also fails to carry its burden of establishing that either CEO requires an ESI

search term process that is different from every other custodian in this MDL, including 33

additional President and CEO custodians. Sandoz’s assertion that the Tier 1 terms are overbroad

is contradicted by Sandoz’s own analyses. Indeed, Sandoz’s analyses demonstrate that one out

of every four documents it seeks to exclude is relevant and responsive. Sandoz’s concern that the

Tier 1 terms will capture “sensitive” information is likewise unsubstantiated, and has also been

rejected on six prior occasions. Moreover, permitting Sandoz to invent its own “Tier 3” of

search terms solely for its CEOs—without any justification—would invite other Defendants to

make similar attempts to splinter and upend discovery negotiations, which are about to begin for

the next round of discovery. Plaintiffs therefore respectfully submit that Sandoz’s Objections to

the R&R should be overruled.
II.    BACKGROUND

       A.      Sandoz Agreed in August 2018 that Its Former Chief Executives—DeGolyer
               and Goldschmidt—Possess Responsive Information.
       Plaintiffs and Sandoz began negotiating custodians in June 2018. Those negotiations

completed on August 3, 2018, when the parties agreed to a list of 36 custodians that included

both DeGolyer and Goldschmidt. Ex. 1 (Aug. 3, 2018 Ltr. from A. Croushore). At the time,

Sandoz acknowledged that DeGolyer and Goldschmidt “were the successive heads of Sandoz

Inc. during the relevant period and may have responsive documents.” Id. at 2. The parties’
agreement did not place any limits or special conditions upon their inclusion as custodians. Id.


                                         -2-
                      PUBLIC VERSION – FILED WITH REDACTIONS
       Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 6 of 20



       B.      Following Entry of PTO 105 in October 2019, Sandoz Sought to Withdraw
               Its Agreement Regarding DeGolyer and Goldschmidt.
       Fifteen months after the parties’ agreement and shortly after the Court’s entry of PTO

105, Sandoz informed Plaintiffs that it was “withdrawing consent to include Don DeGoyler and

Peter Goldschmidt as ‘Agreed Custodians’ under the ESI Protocol.” Ex. 2 (Oct. 28, 2019 Email

from M. Rogers). Sandoz’s only justification for its reversal was that, in light of the Court’s

ruling in PTO 105 that a Defendant could not withhold documents prior to production based on a

subjective relevance review, Sandoz no longer wanted its former CEOs’ documents subject to

discovery because their files might include “sensitive company information.” Ex. 3 (Oct. 30,

2019 Email from M. Rogers).

       Plaintiffs moved to compel the inclusion of DeGolyer and Goldschmidt as custodians,

and Sandoz cross-moved for a protective order designating them as “limited custodians” subject

to a special relevance review. After considering the parties’ arguments, Special Master

Merenstein agreed with Plaintiffs that DeGolyer and Goldschmidt should be custodians, without

limitation. Ex. 4 (Dec. 18, 2019 Recommendation). Sandoz then informed Plaintiffs that while

it accepted Special Master Merenstein’s recommendation, it would not agree to include

DeGolyer and Goldschmidt in either the “Tier 1” or “Tier 2” search term categories that the

parties had for months been negotiating on a global level—i.e., for all custodians and every party

in this MDL. Ex. 5 (Dec. 23, 2019 Email from A. Añon).1 Instead, Sandoz for the first time
proposed a “Tier 3” of narrower search terms that would apply only to DeGolyer and

Goldschmidt. Ex. 6 (Jan. 2, 2020 Email from M. Rogers). Here, again, Sandoz’s only

justification for treating DeGolyer and Goldschmidt differently than every other custodian in this

MDL was its assertion that there is a “wide range of non-responsive commercially sensitive and

strategic information in their files.” Id. Notably, Sandoz did not, and still has not, identified or

even described a single document that would be produced under the agreed two-tier system that

allegedly contains such “non-responsive commercially sensitive and strategic information.” On

1
 The Global Search Terms—comprised only of “Tier 1” and “Tier 2” groupings—were finalized
by stipulation in March 2020. R&R at 2.
                                         -3-
                      PUBLIC VERSION – FILED WITH REDACTIONS
       Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 7 of 20




January 7, 2020, Sandoz produced this new “Tier 3” set of search terms and limiters, despite the

fact that Special Master Regard had the day before “strongly encourage[d] the parties to work

within the current two-tiered system.” Ex. 7 (Jan. 6, 2020 Email from D. Regard).

       Plaintiffs moved again, this time to compel application of the “Tier 1” search terms to

DeGolyer and Goldschmidt. After considering the parties’ arguments, Special Master Regard

agreed with Plaintiffs and recommended that DeGolyer and Goldschmidt be designated at “Tier

1” custodians, given that both CEOs “were in possession of communications that they received

or sent regarding pricing and market share – issues Plaintiffs’ deem as core to their conspiracy

allegations.” R&R at 4. Special Master Regard also concluded, as had Special Master

Merenstein, that Sandoz’s unspecified concern regarding the allegedly sensitive nature of the

CEOs’ files is sufficiently addressed by PTO 105’s confidentiality and clawback provisions. Id.

Sandoz now formally objects to this R&R. ECF No. 1430 (“Sandoz Br.”).

       All told, the parties have collectively submitted eight briefs—dated November 27, 2019

(Plaintiffs), December 9, 2019 (Sandoz), December 13, 2019 (Plaintiffs), December 16, 2019

(Sandoz), January 21, 2020 (Sandoz), January 21, 2020 (Plaintiffs), April 6, 2020 (Sandoz), and

April 7, 2020 (Plaintiffs)—held two conferences—dated January 22, 2020 and March 31,

2020—and engaged in multiple ex parte communications with the Special Masters on this topic.

This briefing represents the fifth time that Sandoz has written to either a Special Master or the
Court specifically regarding DeGolyer and Goldschmidt since the entry of PTO 105.

       C.      Plaintiffs Have Amassed Substantial Evidence Tying Both DeGolyer and
               Goldschmidt to the Conspiracy Alleged in This Case.
       What Sandoz has produced in the MDL to date—i.e., even before DeGolyer’s and

Goldschmidt’s custodial files have been searched—confirms that both individuals are properly

included as Tier 1 custodians. Indeed, both Special Masters reviewed a subset of this

preliminary evidence, and both agreed that it was sufficient to warrant their inclusion as

custodians in this matter (Merenstein) at the Tier 1 level (Regard). See Ex. 4 (Special Master
Merenstein stating that Plaintiffs “identified a number of documents that are likely to be found in


                                         -4-
                      PUBLIC VERSION – FILED WITH REDACTIONS
       Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 8 of 20




these executives’ files that relate to the core issues in this case, including pricing and market

allocation, confirming Sandoz’s prior representation that these individuals may possess

responsive documents”); R&R at 4 (Special Master Regard stating that these documents

“indicate that these Sandoz CEOs were in possession of communications that they received or

sent regarding pricing and market share – issues Plaintiffs’ deem as core to their conspiracy

allegations”). Moreover, as set forth below, Plaintiffs have identified numerous additional

communications tying DeGolyer and Goldschmidt to the conspiracy in the months since Special

Masters Merenstein and Regard reviewed this evidence.

       DeGolyer. DeGolyer was Sandoz’s President and CEO from April 2010 through August

2013. Plaintiffs detailed DeGolyer’s involvement in the conspiracy in their amended complaints,

highlighting



                                   States’ Am. Compl., ECF No. 106, No. 19-cv-2407 (E.D. Pa.

Nov. 1, 2019), ¶ 983. Plaintiffs also allege DeGolyer attended trade association events and was a

board member of the Generic Pharmaceutical Association (GPhA) on Sandoz’s behalf during the

Relevant Time Period. See, e.g., Consol. End-Payer Compl. re: Benazepril HCTZ (Aug. 15,

2017), ¶¶ 111-12 (DeGolyer attended the GPhA Annual Meeting in Orlando, Florida on Feb. 20-

22, 2013 and the NACDS 2013 Annual Meeting in Palm Beach, Florida on Apr. 20-23, 2013);
id., ¶ 105 (DeGolyer served on GPhA’s Board of Directors in 2012 and 2013).

       At the time Plaintiffs first briefed DeGolyer’s custodial status in November 2019,

Plaintiffs had uncovered additional communications placing DeGolyer squarely within the

conspiracy. For example, DeGolyer repeatedly

                                                                                         See, e.g., Ex. 8

at SDZCTAG-02448670                                              ); SDZCTAG-02557981

                               DeGolyer also


               Id. at SDZCTAG-02171851                                              ).

                                          -5-
                       PUBLIC VERSION – FILED WITH REDACTIONS
        Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 9 of 20




         In the intervening eight months, Plaintiffs uncovered even further communications

implicating DeGolyer in the conspiracy. For example,




                                                                                     Ex. 9 at

SDZMDL-003659761. DeGolyer

           . Id. DeGolyer also

                                       ,2           ,3 and         .4 These communications are

consistent with general statements from DeGolyer—in addition to those outlined above—

                                                                Id. at SDZMDL-004446780.

         Goldschmidt. Goldschmidt was Sandoz’s President and CEO from August 2013 through

March 2018. As with his predecessor, Plaintiffs allege that Goldschmidt attended trade

association events and was a GPhA board member during the Relevant Time Period. See, e.g.,

Consol. End-Payer Compl. re: Amitriptyline (Aug. 15, 2017) (“Amitriptyline Compl.”), ¶¶ 117,

119, 123 (alleging Goldschmidt attended the NACDS 2013 Total Store Expo in Las Vegas,


2
    See, e.g., Ex. 9 at SDZCTAG-03215032 (

                                                                        SDZCTAG-03213410


               SDZMDL-004432509 (

3
    See, e.g., Ex. 9 at SDZMDL-002327936 at -8004


4 See, e.g., Ex. 9 at SDZCTAG-02986814




                                          -6-
                       PUBLIC VERSION – FILED WITH REDACTIONS
      Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 10 of 20




Nevada on August 10-13, 2013, the NACDS 2013 Foundation and Reception Dinner in New

York, New York on December 3, 2013, and the NACDS 2014 Annual Meeting in Scottsdale,

Arizona on April 26-29, 2014); Consol. End-Payer Compl. re: Clobetasol (Aug. 15, 2017), ¶ 148

(alleging Goldschmidt attended the NACDS 2015 Annual Meeting in Palm Beach, Florida on

April 25-28, 2015); Amitriptyline Compl., ¶ 105 (alleging Goldschmidt served on GPhA’s Board

of Directors in 2014, 2015, and 2016).

       As with his predecessor, Plaintiffs had uncovered numerous communications connecting

Goldschmidt to Plaintiffs’ allegations of a conspiracy by the time Plaintiffs first briefed

Goldschmidt’s custodial status to Special Master Merenstein, including



                         . See, e.g., Ex. 10 at SDZCTAG-01809262 at -263-265

                                                                            SDZCTAG-01524338




                                                                       SDZCTAG-01526411



                                                SDZCTAG-01584626-27


                                                               Goldschmidt also repeatedly



       See, e.g., id. at SDZCTAG-01542849



                                      SDZCTAG-01794207 (




       And, as with his predecessor, in the intervening eight months Plaintiffs have uncovered
even further communications implicating Goldschmidt. For example,

                                         -7-
                      PUBLIC VERSION – FILED WITH REDACTIONS
        Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 11 of 20




                                                                                            Ex. 11 at

SDZMDL-004476148. Similarly,

                                                                                        Id. at

SDZCTAG-01788392.




                    Id. at SDZMDL-003224735. And, as with DeGolyer, Goldschmidt

                                                                                       .5

         D.     Sandoz’s March 2020 Deferred Prosecution Agreement with the DOJ
                Underscores the Need to Prioritize Discovery of Sandoz’s Executives.
         On March 2, 2020, Sandoz publicly accepted responsibility for its role in the criminal

price-fixing conspiracy at the heart of this case. See Sandoz Br., Ex. C (Deferred Prosecution

Agreement, No. 2:20-cr-00111-RBS, ECF No. 2) at ¶ 2 (“Sandoz acknowledges that, under

United States law, it is responsible for the acts of its officers, directors, employees, and agents
that give rise to the charges in the Information. Sandoz admits, accepts, and acknowledges that

the facts set forth in the Statement of Facts are true and accurate.”); see also Ex. 12 (DOJ Press

Release, Major Generic Pharmaceutical Company Admits to Antitrust Crimes, Mar. 2, 2020).

This Agreement followed a guilty plea by a “high-ranking executive” of Sandoz—Armando

Kellum—who likewise admitted to the facts at the center of this case. Ex. 13 (DOJ Press

5
    See, e.g., Ex. 11 at SDZMDL-004477416




                                          -8-
                       PUBLIC VERSION – FILED WITH REDACTIONS
       Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 12 of 20




Release, Former Generic Pharmaceutical Executive Pleads Guilty, Feb. 14, 2020).

        Sandoz cannot and does not credibly dispute the import of these admissions of culpability

in this MDL. With respect to this discovery dispute, it has become even clearer since these

issues were first briefed to the Special Masters that Sandoz’s high-ranking executives are

perhaps even more likely than other Defendants’ CEOs to possess relevant information, and

Sandoz should not be permitted to shield them from discovery.6

III.    LEGAL STANDARDS

        Federal Rule of Civil Procedure (“Rule”) 26(b)(1) provides that parties “may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case . . . .” As courts within this District repeatedly recognize,

relevance under Rule 26 is “construed broadly.” See, e.g., Green v. Cosby, 314 F.R.D. 164, 171

(E.D. Pa. 2016) (“Relevance is ‘construed broadly to encompass any matter that bears on, or that

reasonably could lead to other matter that could bear on, any issue that is or may be in the

case.’”) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)); Lux Glob.

Label Co., LLC v. Shacklett, No. 18-cv-5061, 2020 WL 1700572, at *2 (E.D. Pa. Apr. 8, 2020)

(same). Once the party seeking discovery demonstrates the relevance of the information sought,

the burden is on the withholding party to justify its refusal with arguments and information

specific to the material requested. First Niagara Risk Mgmt., Inc. v. Folino, 317 F.R.D. 23, 25
(E.D. Pa. 2016). Sandoz cannot and has not met this burden.

IV.     ARGUMENT

        A.     DeGolyer and Goldschmidt Were Intimately Involved in the Conspiracy and
               Possess Highly Responsive Information.
        Sandoz’s assertion that Plaintiffs lack any “factual allegations that Sandoz’ CEOs were

involved in or knew about alleged anticompetitive conduct” is directly contradicted by the


6
 Sandoz has admitted its role in the unlawful conspiracy involving Clobetasol (see Sandoz Br.,
Ex. C (DPA) at Attachment A), and is a Defendant in all four MDL bellwether cases: Clobetasol,
Clomipramine, Pravastatin, and the States’ “Teva” overarching conspiracy complaint. See ECF
Nos. 1442, 1443 (July 14, 2020 Bellwether Opinion and Order).
                                          -9-
                       PUBLIC VERSION – FILED WITH REDACTIONS
      Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 13 of 20




evidence described in detail above. Sandoz Br. at 10; see supra Section II.C (summarizing early

discovery, in which the CEOs discussed




                                        , among other topics).7 As set forth above, two Special

Masters have determined that even this preliminary evidence of the CEOs’ knowledge and

involvement is sufficient to warrant their inclusion as Tier 1 custodians. Id. In light of these

documents, Sandoz’s assertion that there is no evidence the CEOs “were involved in or knew

about alleged anticompetitive conduct” is belied by the record.

       Sandoz’s authorities regarding purported limitations on “executive discovery” do not

counsel otherwise, as they involved situations where this nexus had not been alleged (to say

nothing of substantiated), as it has here. In BlackBerry Ltd. v. Facebook, Inc., No. CV 18-1844-

GW (KSx), 2019 WL 4544425, at *7 (C.D. Cal. Aug. 19, 2019), for example, the moving party

had conceded that the executive at issue—Mark Zuckerberg—was “probably far afield of” the

issue central to that case. Not so here. See supra Section II.C. Similarly, in Harris v. Union

Pacific Railroad Co., No. 8:16CV381, 2018 WL 2729131, at *4 (D. Neb. June 6, 2018), the

withholding party demonstrated that the executives at issue had no relationship to the program

being challenged as discriminatory. Moreover, the court expressly left open the possibility that it
would revisit its ruling, if and when the plaintiff ascertained evidence to the contrary. Id. Here,

as acknowledged by the Special Masters, Plaintiffs have already amassed substantial evidence

tying both DeGolyer and Goldschmidt to the conspiracy at the heart of this case. See supra

7
  Plaintiffs’ allegations and evidence regarding DeGolyer and Goldschmidt are consistent with
their overarching allegation that Defendants’ high-level executives were intimately involved in
this price-fixing conspiracy, often through interactions at trade association events and similar
meetings. See, e.g., States’ Am. Compl., ¶ 13 (“Generic drug manufacturers, through their
senior leadership . . . have routine and direct interaction. The Defendants exploited their
interactions at various and frequent industry trade shows, customer conferences and other similar
events, to develop relationships and sow the seeds for their illegal agreements.”) (emphasis
supplied). The Court specifically highlighted such conduct as among the “facts implying the
existence of a traditional conspiracy.” ECF No. 1070 (Aug. 15, 2019 Mem. Op.) at 21.
                                         -10-
                      PUBLIC VERSION – FILED WITH REDACTIONS
      Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 14 of 20




Section II.C.8

       CEOs are subject to the same Rule 26 relevance standard as any other custodian. See

generally, e.g., Oxbow Carbon & Mins. LLC v. Union Pac. R.R. Co., 322 F.R.D. 1 (D.D.C.

2017) (granting motion to compel all documents belonging to plaintiff’s CEO in large-scale

antitrust action, applying the same Rule 26 factors that would apply to any other custodian). As

set forth above, there can be no dispute that the CEOs here possess relevant information. And as

set forth below, Sandoz has failed to meet its burden of demonstrating that the requested

production does not otherwise meet the requirements of Rule 26.

       B.        The “Tier 1” Search Terms Are Designed to—and Do—Target Responsive
                 Information from DeGolyer and Goldschmidt.
       The crux of Sandoz’s argument is that the Global Search Terms are intended to be “the

first line of defense against violating the Rule 26 mandate that only relevant information be

produced.” Sandoz Br. at 3. Here, Sandoz’s own analyses demonstrate that they are.

       Sandoz fails to articulate any reason or cite any evidence to suggest that the Tier 1 search

terms do not, in fact, operate as the “initial screen for relevance” that this Court envisioned. ECF

No. 1155 (Nov. 14, 2019 Mem. Op.) at 4. For example, Sandoz asserts without any basis that

terms seeking documents discussing “market share” within close proximity to terms like

“adjustment” or “change” are “more likely [to] capture documents that simply mention an

adjustment or change having nothing to do with market share at all.” Sandoz Br. at 14. But
Sandoz does not cite any instance where this was actually the case, to say nothing of an instance

where this search term captured the “commercially sensitive” information that Sandoz fears

(again without any basis) will be swept into this collection.

       The limited search term analyses Sandoz has offered actually strengthen the case for


8
 Sandoz’s final authority, Digital Ally, Inc. v. TASER International, Inc., No. 16-cv-2032-CM-
TJJ, 2018 WL 4334297 (D. Kan. Sept. 11, 2018) is equally unavailing. There, unlike here, the
withholding party made overbreadth objections to specific, individual search terms, and the court
addressed them on a term-by-term basis. Here, Sandoz makes categorical objections to four
groups of terms, without substantiating these objections with any term-by-term analysis. Sandoz
Br. at 14-15.
                                         -11-
                      PUBLIC VERSION – FILED WITH REDACTIONS
      Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 15 of 20




including DeGolyer and Goldschmidt as Tier 1 custodians. In both its January 21, 2020 and

April 6, 2020 submissions to Special Master Regard, Sandoz presented the results of a “self-

study,” whereby Sandoz “reviewed every document in the CEOs’ files for several of Plaintiffs’

proposed general business terms” and then reported on what percentage of the documents

appearing only within the CEOs’ files were (in Sandoz’s view) responsive to this case. Ex. 14

(Sandoz Jan. 21, 2020 Ltr.) at 3-4; Ex. 15 (Sandoz Apr. 6, 2020 Ltr.) at 3. Back in January,

Sandoz reported that between 0% and 8% of the CEO-only documents that hit upon three

specific (and presumably cherry-picked) search terms were responsive. Ex. 14 at 4. By April,

those numbers had gone up (again only for the three standalone search terms hand-picked by

Sandoz) to between 8% and 12%. Ex. 15 at 3.9 And Sandoz now asserts that up to 25% of the

standalone search terms are responsive (however Sandoz is defining and applying that term).

ECF No. 1435 (Declaration of Margaret A. Rogers, June 26, 2020) ¶ 8. This, alone, would be

sufficient to support the CEOs’ inclusion as Tier 1 custodians. In Oxbow, for example, the court

held that it “strains reason to suggest” that a CEO “would have no unique information” relevant

to an antitrust litigation, and compelled production of all of the CEOs documents despite the fact

that a sample showed less than 12 percent were responsive. 322 F.R.D. at 8-10.10

       Sandoz’s analysis of its own search proposal raises additional, troubling questions. First,

and most importantly, Sandoz appears to suggest that it knows, based on its own “sampling,” that
one out of every four documents it seeks to exclude through its proposal is relevant and

responsive and exists only in the CEOs’ files. Rogers Decl. ¶¶ 6-8. For that reason alone,

Sandoz’s proposal must be rejected. Second, Sandoz provides no description of or methodology

for its “relevance” review. Specifically, it does not describe what criteria of relevance it is

9
  It bears emphasis that Sandoz did not provide information about the responsiveness rates of the
other 147 agreed standalone terms, or any one of the many dozen Defendant-name terms,
presumably because all of them showed an even higher responsiveness rate.
10
   To be clear, Plaintiffs do not agree with either the methodology or conclusions of Sandoz’s
analyses. But a comparison of Sandoz’s January, April, and June results underscores the reality
that the case for including Sandoz’s CEOs as Tier 1 custodians has only improved since the
parties first began briefing this issue.
                                          -12-
                       PUBLIC VERSION – FILED WITH REDACTIONS
      Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 16 of 20




applying, which is particularly troubling given that Sandoz apparently fails to understand that the

many documents cited above demonstrate the CEOs had knowledge of and were involved in the

conspiracy. That Sandoz on the one hand, and Plaintiffs and the Special Masters on the other,

could take such different views of the import of these documents suggests Sandoz is applying a

relevance standard that is at best idiosyncratic and more likely unduly cramped.

       Sandoz has therefore failed to meet its burden of establishing that the terms will not

isolate responsive communications. This is unsurprising, given than the terms were crafted and

agreed upon by all parties to the MDL—including both Plaintiffs and Defendants—with the goal

of isolating responsive documents from key custodians such as DeGolyer and Goldschmidt.

       C.      Sandoz’s Arguments Regarding “Sensitive” Information Have Been
               Considered and Rejected Six Times.
       Sandoz sole basis to treat Goldschmidt and DeGolyer differently than every other

custodian is an unsupported assertion that their files contain more “sensitive” or “trade secret”

information than other custodians. This exact same argument has been considered and rejected

on six occasions: first, when the Court entered PTO 105 and declined to include the Defendants’

requested pre-production responsiveness review;11 second, when a Third Circuit panel and the en

banc Court declined to overturn PTO 105;12 third, when Special Master Merenstein

recommended including DeGolyer and Goldschmidt as custodians, without limitation;13 fourth,

11
   See ECF No. 1091 (Defs.’ Obj. to Special Master Marion’s R&R) at 4, 8-9 (arguing that
“sensitive” information in CEO files necessitated responsiveness review); Nov. 14, 2019 Mem.
Op. at 3 (noting “sensitive information” is protected by PTO 53); PTO 53 at 1 (adopting
provisions that the Court determined would “adequately protect confidential material”).
12
   See Ex. 16 (Defs.’ Pet. for Writ of Mandamus) at 1, 19-22 (arguing “sensitive” information in
CEO files necessitated responsiveness review); Ex. 17 (Defs.’ Pet. for Rehearing En Banc), at 9-
10 (same); In re Actavis Holdco U.S., Inc., 2019 WL 8437021 (3d Cir. Dec. 6, 2019).
13
   See Ex. 4 (Dec. 18, 2019 Recommendation) (“I appreciate that Sandoz, along with the other
defendants, is concerned that the procedures in PTO No. 105 will lead to the production of non-
responsive, non-relevant documents, including highly sensitive business information having no
connection to the MDL. I do not intend to minimize those concerns, but there are a number of
protections in place to address them, including the detailed protective order entered by the Court,
the automatic designation of all documents with the highest confidentiality protection for 120
days, and the right to claw back documents that include trade secrets, competitively sensitive
information, or business information unrelated to the MDL.”).
                                         -13-
                      PUBLIC VERSION – FILED WITH REDACTIONS
      Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 17 of 20




when the Supreme Court declined to stay entry of PTO 105;14 fifth, when it denied Defendants’

Petition for a Writ of Certiorari; and sixth, when Special Master Regard recommended applying

the Tier 1 search terms to DeGolyer and Goldschmidt.15

       It would be improper to permit Sandoz a seventh attempt at this argument. As the Special

Masters, Court, and Third Circuit have all agreed, any concerns Sandoz may have regarding

confidentiality are sufficiently protected against disclosure by the governing Protective Order

and clawback provision. Moreover, despite the fact that this is Sandoz’s seventh attempt at this

argument, and despite the fact that Plaintiffs have repeatedly encouraged Sandoz to do so, if it

can, not once has Sandoz identified any specific non-responsive “sensitive” document (either in

general terms or for potential in camera review by the Special Masters or the Court) that is

actually captured by the Tier 1 search terms. Sandoz’s alleged concerns are argument alone;

Sandoz has not provided any actual evidence. Sandoz submitted a declaration from counsel

regarding search term issues, in which it could have submitted, under oath, a statement that

specific pieces of non-responsive sensitive data would be captured by Plaintiffs’ search terms.

That it chose not to do so (and has not done so at any point during the extensive briefing on these

issues) demonstrates that this concern is unfounded.

       D.      Sandoz’s Proposed “Tier 3” Terms Do Not Address Its Purported Concern
               Regarding “Sensitive” Information.
       Even if Sandoz’s concern about “sensitive” information had not been rejected on six prior
occasions, and even if Sandoz had substantiated this concern with sufficient particularity,

nothing in Sandoz’s proposed search terms addresses this purported issue. Sandoz’s Tier 3

proposal represents a small subset of the Tier 2 terms, with the addition of certain terms culled

from relevant communications Plaintiffs identified in prior correspondence and Complaints (such


14
  Actavis Holdco U.S., Inc. v. Connecticut, 140 S. Ct. 1290 (2020).
15
  See R&R at 4 (“Although sensitive to Sandoz’s concern that the Tier 1 Global Search Terms
may capture a large volume of non-relevant business sensitive documents, the established
procedures in this case that have been held to be sufficient to address such a production of
sensitive and non-relevant documents.”).
                                         -14-
                      PUBLIC VERSION – FILED WITH REDACTIONS
        Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 18 of 20




as “play nice,” “fair share,” “co-opetition”). Sandoz has never explained how this proposal

addresses its concern regarding “non-responsive strategic information,” and none is apparent.

          Sandoz’s Tier 3 proposal is simply an attempt to limit production of its CEOs’

documents, and is not tailored to address its concerns regarding sensitive information, which are

already addressed by the existing Protective Order and clawback provisions.

          E.     Permitting Sandoz to Create a “Tier 3” for its CEOs Would Invite Other
                 Defendants to Splinter the Global Negotiations.
          Permitting Sandoz to create a “Tier 3” set of search terms containing only DeGolyer and

Goldschmidt would invite other Defendants to revisit their prior agreements regarding the tiering

of “executive custodians.” There are currently at least 12 other custodians who also held the title

of CEO or President included in Tier 1, and the remaining 21 executive custodians are included

in Tier 2.16 Sandoz has articulated no reason why its former CEOs should be treated differently

than these other custodians at this late date. But if Sandoz succeeds, then other Defendants may

feel entitled to request the same special treatment for their executive custodians, essentially

dismantling the existing framework recently agreed upon by the parties and approved by the

Special Masters. This would severely impair the orderly progress of discovery, which is about to

enter a new phase to address additional document requests served in March and July 2020.

          No party to this MDL should be permitted to undercut global discovery agreements

through a showing as meager as the one Sandoz offers now. To hold otherwise would be to
prevent the efficient (and final) resolution of discovery matters for the remainder of this already

complex litigation, in contravention of the Court’s repeated directives to move discovery

forward. Cf. Nov. 14, 2019 Mem. Op. at 7 (criticizing Defendants’ attempts to “halt the

progress” of discovery and “disrupt the pace and the content of the administration of the MDL”).

V.        CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request that the Court overrule Sandoz’s

Objections and approve the R&R.

16
     See Ex. 18 at 2-3 (identifying other executive custodians).
                                           -15-
                        PUBLIC VERSION – FILED WITH REDACTIONS
      Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 19 of 20




Dated: July 17, 2020                              Respectfully submitted,

 /s/ Roberta D. Liebenberg                       /s/ Dianne M. Nast
 Roberta D. Liebenberg                           Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                  NASTLAW LLC
 One South Broad Street, 23rd Floor              1100 Market Street, Suite 2801
 Philadelphia, PA 19107                          Philadelphia, PA 19107
 215-567-6565                                    215-923-9300
 rliebenberg@finekaplan.com                      dnast@nastlaw.com

 Lead and Liaison Counsel for the                Lead and Liaison Counsel for the
 End-Payer Plaintiffs                            Direct Purchaser Plaintiffs


 /s/ Jonathan W. Cuneo                           /s/ W. Joseph Nielsen
 Jonathan W. Cuneo                               W. Joseph Nielsen
 CUNEO, GILBERT & LADUCA LLP                     Assistant Attorney General, State of
 4725 Wisconsin Ave. NW, Suite 200               Connecticut
 Washington, DC 20016                            55 Elm Street
 202-789-3960                                    P.O. Box 120
 jonc@cuneolaw.com                               Hartford, CT 06141-0120
                                                 (860) 808-5040
 Lead Counsel for the                            Joseph.Nielsen@ct.gov
 Indirect Reseller Plaintiffs
                                                 Liaison Counsel for the Plaintiff States

 /s/ William J. Blechman
 William J. Blechman
 KENNY NACHWALTER, P.A.
 1441 Brickell Avenue, Suite 1100
 Miami, Florida 33131
 (305) 373-1000
 wblechman@knpa.com

 Counsel for the Kroger Plaintiffs and Liaison
 Counsel for the Direct Action Plaintiffs




                                          -16-
                       PUBLIC VERSION – FILED WITH REDACTIONS
        Case 2:16-md-02724-CMR Document 1449 Filed 07/17/20 Page 20 of 20




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 17, 2020, a copy of the foregoing Response in Support of

Special Master Regard’s Amended Report and Recommendation Regarding Global Search Term

Modifications Requested by Sandoz Inc. was served on all counsel of record via the Court’s

electronic filing system.



                                                      /s/ Roberta D. Liebenberg
                                                      Roberta D. Liebenberg




                        PUBLIC VERSION – FILED WITH REDACTIONS
